            Case 1:19-cv-10854-LJL Document 21 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                10/2/2020
                                                                       :
FONZ, INC.,                                                            :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-cv-10854 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
CITY BAKERY BRANDS, LLC,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On January 21, 2020, the Chapter 7 trustee for Defendant Maury Rubin (“Rubin”) filed a

notice of bankruptcy. The Court asked for submissions from the parties on whether the action

could proceed against the non-debtor Defendants The City Bakery, LLC, City Bakery Brands,

LLC, and Maurybakes, LLC (the “Corporate Defendants”). Plaintiff submitted such submission.

There was no objection from any of the Corporate Defendants. The Corporate Defendants also

have failed to appear at the two conferences held in this action and have not submitted a response

to the complaint as due on November 29, 2019.

        It is hereby ORDERED that Plaintiff shall file a motion for default judgment by

November 16, 2020 on pain that failure to do so may result in dismissal of this action for failure

to prosecute. Plaintiff is directed to consult this Court’s Individual Practices in Civil Cases.

        Counsel for Plaintiff is ordered to notify Defendants of this Order.

        SO ORDERED.


Dated: October 2, 2020                                     __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
